Broyles, C. J.,
dissenting. I can not agree with my colleagues that the trial judge committed error prejudicial to the accused, in charging section 192 of the Penal Code of 1910 as amended by the act of 1910 (Ga. L. 1910, p. 60). Conceding that the indictment was drawn under section 194 of the Penal Code of 1910 (the violation of which is a felony), the mere fact that the judge, though he gave the substance of that section in charge to the jury, also inappropriately charged section 192 of the Penal Code as amended by the above referred to act (the violation of which is a misdemeanor), does not require another hearing of the case. It does not appear that the charge was confusing to the jury, for they found the defendant guilty of a felony, which meant a violation of section 194 of the Penal Code (the section under which the indictment was drawn, and the section which the evidence showed had been violated by the accused). It is obvious that the charge of the court did not *282cause the jury to return a compromise verdict. The further fact that the judge, apparently concluding that the indictment was based on section 192 as amended, imposed a misdemeanor sentence, does not show harmful error to the defendant. Nor was it harmful to the defendant, under the facts of the case, for the judge to instruct the jury that “it is conceded in this case that the value of the property alleged to have been converted is less than fifty dollars, which makes it a misdemeanor.-”
In my opinion the venue was sufficiently shown by the evidence and the legal inferences arising therefrom. If one is intrusted with property in a particular county, and in that county conceives the intent to convert the property to his own use, and has possession of the property with such intent, the offense of larceny after trust is completed though he may actually dispose of the property in some other county. 10 Am. & Eng. Enc. L. (2d ed.), 1025; Keys v. State, 112 Ga. 392, 399 (37 S. E. 762, 81 Am. St. R. 63).
The verdict was authorized by the evidence. The remaining special grounds of the motion for a- new trial show no cause for a reversal of the judgment. I think the judgment should be affirmed.